                                                                            Case 2:21-cv-01098-APG-BNW Document 1 Filed 06/09/21 Page 1 of 5


                                                                       1    Jack P. Burden, Esq.
                                                                            Nevada State Bar No. 6918
                                                                       2    Jessica E. Brown, Esq.
                                                                            Nevada State Bar No. 14487
                                                                       3
                                                                            BACKUS, CARRANZA & BURDEN
                                                                       4    3050 South Durango Drive
                                                                            Las Vegas, NV 89117
                                                                       5    T: (702) 872-5555
                                                                            F: (702) 872-5545
                                                                       6    jburden@backuslaw.com
                                                                            jacquelynfranco@backuslaw.com
                                                                       7
                                                                            jessicabrown@backuslaw.com
                                                                       8
                                                                            Attorneys for Defendant, Albertson’s LLC
                                                                       9
                                                                                                          UNITED STATES DISTRICT COURT
                                                                       10
                                                                                                                 DISTRICT OF NEVADA
                                                                       11
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12    HERNALDO MARTINEZ-MESTRE, an                  )
                                    LAS VEGAS, NEVADA 89117




                                                                             individual,                                   )
                                      3050 SOUTH DURANGO




                                                                       13                                                  )
                                                                                                            Plaintiff,     )
                                                                       14       vs.                                        )
                                                                                                                           )
                                                                       15
                                                                             ALBERTSON'S LLC, a foreign limited-           )
                                                                       16    liability company; DOES I-X; and ROES         )
                                                                             XI-XX,                                        )
                                                                       17                                Defendants.       )
                                                                                                                           )
                                                                       18

                                                                       19                                        NOTICE OF REMOVAL
                                                                       20             Defendant Albertson’s, LLC. (“Albertsons”) by and through its counsel of record, the law
                                                                       21   firm of BACKUS, CARRANZA & BURDEN, hereby file this instant notice of removal of this action to
                                                                       22   the United States District Court for the District of Nevada, pursuant to 28 U.S.C. §§ 1332, 1441,
                                                                       23   and 1446, and in support thereof, state as follows:
                                                                       24                                                      I.
                                                                       25                              FACTUAL AND PROCEDURAL HISTORY
                                                                       26             1.     Plaintiff HERNALDO MARTINEZ-MESTRE (“Plaintiff”) is and was a resident of
                                                                       27   the State of Nevada. See Complaint at ¶1, attached as Exhibit A.

                                                                       28             2.     Defendant Albertson’s is a company organized, existing, and doing business under
                                                                            Case 2:21-cv-01098-APG-BNW Document 1 Filed 06/09/21 Page 2 of 5


                                                                       1
                                                                            and by virtue of the laws of the State of Delaware, with its headquarters and principal place of
                                                                       2
                                                                            business in the State of Idaho.
                                                                       3
                                                                                   3.      Plaintiff’s Complaint was filed in the Eighth Judicial District Court for Clark County,
                                                                       4
                                                                            Nevada on or about April 7, 2021. Id. The Summons and Complaint were served on Defendant on
                                                                       5
                                                                            April 14, 2021. Id. Plaintiff’s action alleges that on or about July 10, 2019, he slipped and fell at a
                                                                       6
                                                                            Albertson’s grocery store located at 2885 East Desert Inn Road, Las Vegas, Nevada 89121. Id. at
                                                                       7
                                                                            ¶7. Plaintiff asserts against Defendant causes of action for “Negligence,” “Negligent Hiring,
                                                                       8
                                                                            Training, Supervision, and Retention,” “Negligent Inspection and Maintenance.” Id. at ¶¶15-30.
                                                                       9
                                                                                   4.      Defendant served an Answer to Plaintiff’s First Amended Complaint on May 17,
                                                                       10
                                                                            2021. See Answer, attached as Exhibit B. Defendant served its Demand for Jury Trial on May 17,
                                                                       11
                                                                            2021. See Demand for Jury Trial, attached as Exhibit C. Defendant also served its Initial Appearance
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12   Fee Disclosure on May 17, 2021. See Initial Appearance Fee, attached as Exhibit D.
                                    LAS VEGAS, NEVADA 89117




                                                                       13          5.      On June 7, 2021, Plaintiff served a Request for Exemption from Arbitration. See
                                      3050 SOUTH DURANGO




                                                                       14   Request for Exemption from Arbitration, attached as Exhibit E. As such, Plaintiff has represented
                                                                       15   within the past thirty days that his medical bills and damages to date are more than $21,546.03. Id.
                                                                       16   Regarding that amount, Plaintiff states, “Said sum does not include future treatment, pain and
                                                                       17   suffering, or other amounts to be sought from a jury of his peers.” Id. In addition to medical
                                                                       18   expenses, Plaintiff alleges lost income. He stated, “Plaintiff’s weekly income decreased by $693.15
                                                                       19   for 16 weeks,” for a total of $11,090.40. Id. Plaintiff alleges that he has continued medical expenses
                                                                       20   and loss of income. Id. Further, Plaintiff alleges general and special damages in excess of
                                                                       21   $15,000.00; attorney’s fees and costs; pre- and post-judgement interest; and any other relief deemed
                                                                       22   appropriate. See Complaint, attached as Exhibit A.
                                                                       23                                                     II.
                                                                       24                                     DIVERSITY JURISDICTION
                                                                       25          6.      Pursuant to 28 U.S.C. 1332(a), a federal district court “shall have original jurisdiction
                                                                       26   of all civil actions where the matter in controversy exceeds the sum or value of $75,000” and the
                                                                       27   controversy is between “citizens of different states.” See 28 § U.S.C. 1332(a).
                                                                       28          7.      Pursuant to 28 U.S.C. § 1332(a)(1), this case may be removed to United States

                                                                                                                              2
                                                                             Case 2:21-cv-01098-APG-BNW Document 1 Filed 06/09/21 Page 3 of 5


                                                                       1
                                                                            District Court for the District of Nevada because there is complete diversity of citizenship between
                                                                       2
                                                                            Plaintiff and Defendant, and the amount in controversy exceeds $75,000.
                                                                       3
                                                                                   8.      There is complete diversity in this matter as Plaintiff is a citizen of Nevada and
                                                                       4
                                                                            Defendant is a citizen of Idaho.
                                                                       5
                                                                                   9.      Further, it is more likely than not that the amount in controversy will exceed $75,000.
                                                                       6
                                                                            The preponderance of the evidence demonstrates that the amount in controversy can easily be
                                                                       7
                                                                            reached based on the following factors: (1) Plaintiff states that he presently has more than
                                                                       8
                                                                            $21,546.03 in medical costs and damages; (2) Plaintiff seeks general and special damages in an
                                                                       9
                                                                            amount in excess of $15,000.00; (3) Plaintiff seeks more than $11,090.40 in lost wages; (4) Plaintiff
                                                                       10
                                                                            seeks attorney’s fees and costs; (5) Plaintiff seeks interest; and (6) Plaintiff seeks further relief as
                                                                       11
                                                                            the Court deems proper. Therefore, it is more likely than not that the factors addressed above meet
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12   the requisite amount in controversy under 28 U.S.C. § 1332(a).
                                    LAS VEGAS, NEVADA 89117




                                                                       13          10.     Accordingly, this Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).
                                      3050 SOUTH DURANGO




                                                                       14          11.     Defendant respectfully requests this matter be removed to the United States District
                                                                       15   Court for the District of Nevada.
                                                                       16                                                     III.
                                                                       17     THE PROCEDURAL REQUIREMENTS FOR REMOVAL HAVE BEEN SATISFIED
                                                                       18          12.     28 U.S.C. § 1446(b)(1) states: “The notice of removal of a civil action or proceeding
                                                                       19   shall be filed within 30 days after the receipt by the defendant, through service or otherwise, of a
                                                                       20   copy of the initial pleading setting forth the claim for relief upon which such action or proceeding
                                                                       21   is based, or within 30 days after the service of summons upon the defendant if such initial pleading
                                                                       22   has then been filed in court and is not required to be served on the defendant, whichever period is
                                                                       23   shorter.”
                                                                       24          13.     In addition, 28 U.S.C. § 1446(c)(2)(A)(ii) provides that for removal based on
                                                                       25   diversity jurisdiction, the sum demanded in good faith in the initial pleading shall be deemed to be
                                                                       26   the amount in controversy except when the initial pleading seeks a monetary judgment, but the State
                                                                       27   practice, such as in Nevada, either does not permit demand for a specific sum or permits recovery
                                                                       28   of damages in excess of the amount demanded.” See 28 U.S.C. § 1446(c)(2)(A)(ii).

                                                                                                                               3
                                                                            Case 2:21-cv-01098-APG-BNW Document 1 Filed 06/09/21 Page 4 of 5


                                                                       1
                                                                                     14.   This Court has original jurisdiction over the subject matter of this action, pursuant to
                                                                       2
                                                                            28 U.S.C. § 1332, as there is complete diversity between the parties and there is more than $75,000
                                                                       3
                                                                            in controversy, exclusive of interest and costs.
                                                                       4
                                                                                     15.   Pursuant to the 28 U.S.C. § 1441, this action is one which may be removed to this
                                                                       5
                                                                            Court.
                                                                       6
                                                                                     16.   Pursuant to 28 U.S.C. § 1446(c)(1), the date for this removal is not more than one
                                                                       7
                                                                            year after the April 7, 2021 commencement of the state court action.
                                                                       8
                                                                                     17.   Pursuant to 28 U.S.C. § 1446, a true and correct copy of all process, pleadings, and
                                                                       9
                                                                            orders served upon Defendant in the state court are attached hereto. See Exhibit A; see also
                                                                       10
                                                                            Defendant’s Demand for Jury Trial, attached as Exhibit B; see also Defendant’s Initial Appearance
                                                                       11
                                                                            Fee, attached as Exhibit C; see also Defendant’s Answer, attached as Exhibit D; see also Petition
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12   for Exemption from Arbitration, attached as Exhibit E.
                                    LAS VEGAS, NEVADA 89117




                                                                       13            18.   A true and correct copy of this Notice of Removal will be filed with the Clerk for the
                                      3050 SOUTH DURANGO




                                                                       14   Eighth Judicial District Court, Clark County, Nevada.
                                                                       15            19.   Therefore, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant is entitled to
                                                                       16   remove this action to this Court.
                                                                       17                                                PRAYER
                                                                       18            20.   WHEREFORE, Defendant prays that the above-entitled action be removed from the
                                                                       19   Eighth Judicial District Court in and for Clark County, Nevada.
                                                                       20

                                                                       21   DATED this 9th day of June, 2021.                      Respectfully Submitted,
                                                                       22                                                          BACKUS, CARRANZA & BURDEN

                                                                       23                                                          By: /s/ Jack P. Burden
                                                                                                                                      Jack P. Burden, Esq.
                                                                       24                                                             Nevada State Bar No. 6918
                                                                                                                                      Jessica E. Brown, Esq.
                                                                       25
                                                                                                                                      Nevada State Bar No. 14487
                                                                       26                                                             3050 South Durango Drive
                                                                                                                                      Las Vegas, NV 89117
                                                                       27                                                             Attorneys for Defendant, Albertson’s LLC

                                                                       28

                                                                                                                               4
                                                                            Case 2:21-cv-01098-APG-BNW Document 1 Filed 06/09/21 Page 5 of 5


                                                                       1                                  CERTIFICATE OF SERVICE

                                                                       2           I am a resident of and employed in Clark County, Nevada. I am over the age of 18 years
                                                                            and not a party to the within action. My business address is: 3050 South Durango Drive, Las Vegas,
                                                                       3
                                                                            Nevada, 89117.
                                                                       4
                                                                                    On       June 9                 , 2021, I served this document on the parties listed on the
                                                                       5    attached service list via one or more of the methods of service described below as indicated next to
                                                                            the name of the served individual or entity by a checked box:
                                                                       6
                                                                                VIA U.S. MAIL: by placing a true copy thereof enclosed in a sealed envelope with postage
                                                                       7        thereon fully prepaid, in the United States mail at Las Vegas, Nevada. I am “readily familiar”
                                                                                with the firm’s practice of collection and processing correspondence by mailing. Under that
                                                                                practice, it would be deposited with the U.S. Postal Service on that same day with postage
                                                                       8        fully prepaid at Las Vegas, Nevada in the ordinary course of business. I am aware that on
                                                                                motion of the party served, service is presumed invalid if postal cancellation date or postage
                                                                       9        meter date is more than one day after date of deposit for mailing an affidavit.
                                                                       10
                                                                                   VIA FACSIMILE: by transmitting to a facsimile machine maintained by the attorney or
                                                                       11          the party who has filed a written consent for such manner of service.
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12          BY PERSONAL SERVICE: by personally hand-delivering or causing to be hand
                                                                                   delivered by such designated individual whose particular duties include delivery of such on
                                    LAS VEGAS, NEVADA 89117




                                                                       13          behalf of the firm, addressed to the individual(s) listed, signed by such individual or
                                      3050 SOUTH DURANGO




                                                                                   his/her representative accepting on his/her behalf. A receipt of copy signed and dated by
                                                                       14          such an individual confirming delivery of the document will be maintained with the
                                                                                   document and is attached.
                                                                       15
                                                                                   BY E-MAIL: by transmitting a copy of the document in the format to be used for
                                                                       16          attachments to the electronic-mail address designated by the attorney or the party who has
                                                                                   filed a written consent for such manner of service.
                                                                       17
                                                                                   BY ELECTRONIC MEANS: by electronically filing and serving with the court’s vendor.
                                                                       18
                                                                                               ATTORNEYS                            PARTIES            METHOD OF SERVICE
                                                                       19                      OF RECORD                          REPRESENTED
                                                                                 John C. Courtney, Esq.                     Plaintiff                      Personal service
                                                                       20        Sebastian F. Gajardo, Esq.                                                Email service
                                                                                 Andrew P. Dunning, Esq.                                                   Fax service
                                                                       21        LBC LAW GROUP                                                             Mail service
                                                                                 3215 W. Charleston Blvd. #120                                             Electronic Means
                                                                       22
                                                                                 Las Vegas, NV 89102
                                                                       23        T: 702.608.3030
                                                                                 F: 702.463.4443
                                                                       24        info@LBCLawGroup.com
                                                                       25            I declare that under penalty of perjury under the laws of the State of Nevada that the above
                                                                            is true and correct. I further declare that I am employed in the office of a member of the bar of
                                                                       26   this court at whose direction the service was made.
                                                                       27
                                                                                                                                /s/ Anne Raymundo
                                                                       28                                                 An employee of BACKUS, CARRANZA & BURDEN

                                                                                                                              5
